UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4585


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NESTOR IVAN DUARTE, a/k/a Josue Cruz Estrada,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:14-cr-00107-JAB-1)


Submitted:   May 31, 2016                     Decided:    June 10, 2016


Before NIEMEYER   and   AGEE,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James E. Quander, Jr., Winston-Salem, North Carolina, for
Appellant.   Graham Tod Green, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nestor Ivan Duarte appeals his conviction and sentence for

two counts of obstructing commerce by robbery, in violation of

18 U.S.C. §§ 2, 1951(a) (2012).                 Duarte pled guilty pursuant to

a   written   plea    agreement    and         was     sentenced   to    312   months’

imprisonment    and   3   years   of       supervised      release.       On   appeal,

counsel   for   Duarte     filed       a       brief    pursuant    to    Anders   v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious issues for appeal but seeking review of the adequacy

of the district court’s Fed. R. Crim. P. 11 plea colloquy ∗ and

the reasonableness of Duarte’s sentence.                   Duarte did not file a

supplemental pro se brief, despite receiving notice of his right

to do so.     The Government elected not to file a response to the

Anders brief.    We affirm the district court’s judgment.

      Prior to accepting a guilty plea, a trial court, through

colloquy with the defendant, must inform the defendant of, and

determine that he understands, the nature of the charge to which

the plea is offered, the penalties he faces, and the various

      ∗Counsel asserts that the district court’s plea colloquy
insufficiently addressed the appellate waiver contained in
Duarte’s plea agreement.     The Government has not sought to
enforce the waiver in this case; accordingly, we conduct a full
review of the record as required by Anders.    See United States
v. Poindexter, 492 F.3d 263, 271 (4th Cir. 2007) (“If an Anders
brief is filed, the government is free to file a responsive
brief raising the waiver issue (if applicable) or do nothing,
allowing this court to perform the required Anders review.”).



                                           2
rights he is relinquishing by pleading guilty.                     Fed. R. Crim. P.

11(b)(1); United States v. DeFusco, 949 F.2d 114, 116 (4th Cir.

1991).       The district court also must ensure that the defendant’s

plea was voluntary, was supported by a sufficient factual basis,

and    did     not   result       from    force,     threats,      or   promises      not

contained in the plea agreement.                    Fed. R. Crim. P. 11(b)(2),

(3); DeFusco, 949 F.2d at 119-20.                  “In reviewing the adequacy of

compliance with Rule 11, [we] should accord deference to the

trial court’s decision as to how best to conduct the mandated

colloquy with the defendant.”              DeFusco, 949 F.2d at 116.

       Because Duarte did not move to withdraw his guilty plea in

the district court or otherwise preserve any allegation of Rule

11 error, we review the plea colloquy for plain error.                            United

States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014).                          “To prevail

on a claim of plain error, [Duarte] must demonstrate not only

that the district court plainly erred, but also that this error

affected his substantial rights.”                   Id. at 816.         In the guilty

plea     context,      a     defendant     “must     demonstrate        a     reasonable

probability that, but for the error, he would not have pleaded

guilty.”       Id. (internal quotation marks omitted).                      “Further, we

will   not     correct      any   error    unless     we   are   convinced       that   a

refusal to do so would seriously affect the fairness, integrity

or public reputation of judicial proceedings.”                          Id. (internal

quotation      marks       omitted).      We    conclude    that    Duarte      has   not

                                            3
established plain error in his Rule 11 hearing.                                  The district

court correctly found Duarte’s plea knowing and voluntary.

      Turning      to    Duarte’s      sentence,         we    review      a     sentence   for

procedural         and     substantive            reasonableness,              applying      “a

deferential        abuse-of-discretion            standard.”               Gall    v.    United

States, 552 U.S. 38, 51 (2007).                    We must first ensure that the

district      court      did     not   commit          any    “significant         procedural

error,” such as failing to properly calculate the applicable

Sentencing Guidelines range, failing to consider the 18 U.S.C.

§ 3553(a) (2012) sentencing factors, or failing to adequately

explain the sentence.            Id.    If we find the sentence procedurally

reasonable,        we    then    consider     its       substantive         reasonableness.

Id.     We presume on appeal that a sentence within the properly

calculated Guidelines range is substantively reasonable.                                 United

States   v.    Strieper,        666 F.3d 288,       295       (4th   Cir.     2012);   see

United States v. Aplicano-Oyuela, 792 F.3d 416, 425 (4th Cir.

2015)    (applying        presumption       to    term        of    supervised      release).

“Such a presumption can only be rebutted by showing that the

sentence      is    unreasonable         when      measured          against       the    . . .

§ 3553(a) factors.”              United States v. Louthian, 756 F.3d 295,

306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).

      Upon    review,       we    discern         no    procedural          or    substantive

sentencing     error      by    the    district        court.        The    district      court

correctly calculated Duarte’s offense level, criminal history,

                                              4
and advisory Guidelines range.                       The court afforded the parties

an   adequate     opportunity         to    present            arguments      concerning         the

appropriate       sentence      and    provided            Duarte       an    opportunity         to

allocute.           Finally,          the        court         provided         an       adequate,

individualized      explanation            of    the       within-Guidelines             sentence.

Nothing in the record rebuts the presumption that the sentence

is substantively reasonable.

      In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                                        We

therefore    affirm      the    district          court’s        judgment.           This    court

requires that counsel inform Duarte, in writing, of the right to

petition    the    Supreme      Court       of       the   United       States       for   further

review.     If     Duarte      requests          that      a    petition      be     filed,      but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in     this       court       for      leave    to     withdraw         from

representation.       Counsel’s motion must state that a copy thereof

was served on Duarte.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this    court          and    argument         would      not     aid    the

decisional process.

                                                                                           AFFIRMED




                                                 5